Citation Nr: 0513455	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury.

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1987 until 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the November 2002 rating decision, the RO indicated that 
the veteran's claim of chronic bronchitis was initially 
denied by a November 1994 rating decision, and that therefore 
new and material evidence was required to reopen the 
veteran's claim.  However, a review of the November 1994 
rating decision failed to uncover a denial of a claim for 
bronchitis in either the rating decision or the accompanying 
transmittal letter.  Fortunately, the RO decided new and 
material evidence had been submitted and, as such, reached 
the merits of the claim in its rating decision.  Accordingly, 
the Board will treat the claim for chronic bronchitis as an 
original claim, and therefore a discussion of whether new and 
material evidence is required is not necessary.  Furthermore, 
since the RO did reach a decision on the merits, the veteran 
is not prejudiced by the Board's consideration of the 
evidence.
 
In January 2005, a hearing was held in Washington, DC, before 
the undersigned.  At that time, the veteran submitted a 
statement withdrawing from his appeal the issues of 
entitlement to service connection for left ankle and right 
hand disorders.

The issue of service connection for a right shoulder injury 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently have chronic bronchitis.



CONCLUSION OF LAW

The veteran did not incur chronic bronchitis as a result of 
his military service.  38 U.S.C.A § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

In support of his claim of entitlement to service connection 
for chronic bronchitis, the veteran submitted and the RO 
obtained: the veteran's service medical records (SMRs), post-
service private treatment records, a VA examination from 
February 2001, and the veteran's own testimony given at a 
hearing before the Board in January 2005.

A review of the veteran's SMRs reveals that he indicated 
"yes" when asked if he had ever had asthma/bronchitis on 
his exit medical survey, and a physician noted that the 
veteran had a history of recurrent bronchitis.  A medical 
record from February 1988 contains diagnoses of acute upper 
respiratory infections of unspecified site, and bronchospasm.  
In January 1993, the veteran presented for treatment, 
complaining of difficulty breathing which began after 
physical training, but which calmed down after a while.  The 
physician indicated that the veteran seemed sluggish and was 
breathing hard at rest, but that the veteran's lungs sounded 
clear.  The physician rendered a diagnosis of bronchitis. 

At the February 2001 VA examination, the VA examiner reviewed 
the veteran's claims file and examined the veteran.  The 
physical examination showed the veteran's lungs to be clear 
bilaterally, without rhonchi or rales.  Pulmonary function 
tests showed mild chest restriction on the pre-
bronchodilator, while the post-bronchodilation showed normal 
spirometry.  The examiner concluded that the veteran's 
claimed condition of bronchitis had been resolved.

In January 2005, the veteran gave testimony at a hearing 
before the Board.  He indicated that he had his initial 
attack of bronchitis while in basic training, and was 
hospitalized for several days.  The veteran further testified 
that if his medical files had not been lost, they would show 
that he sought treatment on numerous occasions while 
stationed in Germany for problems with wheezing and shortness 
of breath.  The veteran indicated that after being discharged 
from service he continued to have breathing problems, and 
sought medical treatment when it got too bad.  The veteran 
has been prescribed inhalers, but he acknowledged that he 
tried not to use them, unless the situation gets to be dire.  
The veteran also testified that he sometimes has heavy 
breathing when playing sports. 

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons; however, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Although the veteran is competent to testify as 
to his current symptoms such as periodic shortness of breath, 
he is not competent to diagnose his symptoms.  As such, the 
Board finds that the veteran's testimony is insufficient to 
show a current disability.
 
The veteran's claims file shows treatment for bronchitis 
while in service; however, the veteran still must present 
medical evidence of a current disability.  Even if the 
military treatment records identified by the veteran in his 
testimony were located, they would still necessarily fail to 
provide evidence of a current disability.  The VA examiner 
indicated that the veteran's chronic bronchitis had been 
resolved, and the veteran himself acknowledged that he tries 
not to use his prescribed inhaler.  Furthermore, a review of 
the veteran's claims file failed to uncover any medical 
treatment records since service addressing the veteran's 
claimed breathing disorder.  The most recent diagnosis of 
bronchitis was found in the veteran's SMRs, which are more 
than a decade old.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim of 
entitlement to service connection for chronic bronchitis and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Accordingly, the veteran's claim of entitlement to service 
connection for chronic bronchitis is denied.

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2001.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  With respect to element (4), the Board notes 
that while the RO's 2001 letter did not contain a specific 
request that the veteran send any evidence to VA in his 
possession that pertains to the claim, there is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  In addition, by virtue of the rating decision on 
appeal, and the statement of the case (SOC), the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159 in the March 2003 SOC.  Furthermore, the veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  The veteran's original claims file 
has apparently been lost, and efforts were made to re-build 
the file.  In a February 2001 letter, the veteran was asked 
to submit copies of any documents in his possession.  
Although some of the veteran's SMRs may be missing, the Board 
finds that this amounts to harmless error, as the veteran's 
claim turns on whether he has a current disability, not on 
whether his bronchitis began in service.  

The duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  The veteran testified that he has 
been treated by Kaiser Permanente since 1994 or 1995, and 
several treatment records are in the file.  To the extent 
more recent records are missing, they are not relevant to the 
bronchitis claim.  The veteran clearly testified that a 
diagnosis of bronchitis, or any other respiratory disability, 
had not been rendered by Kaiser.  The veteran was provided a 
VA examination.  

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for chronic bronchitis is 
denied.


REMAND

The veteran initially injured his right shoulder in an 
automobile accident while in service in 1992.  The injury was 
described as a whiplash injury, and the veteran received 
physical therapy, but surgery was not required.  A radiology 
consultation report from April 1992 indicated that views of 
the right shoulder showed no abnormal radiographic findings, 
and the veteran's separation physical is silent about any 
shoulder problems.  Following service, the veteran again 
injured his right shoulder in 1996 in another car accident, 
during which he struck his right shoulder on the window of 
his mail truck.  In 1997 the veteran injured his right 
shoulder for the third time when he was attacked by a dog 
while on his postal route.
  
In his hearing before the Board, when asked whether any 
doctor had ever indicated that his current shoulder condition 
was related to his initial shoulder injury in service, the 
veteran indicated that doctors had reviewed his records and 
determined that his current injury coincided with his initial 
injury in 1992.  The veteran stated that Dr. Corbin Eissler 
had reviewed his record and sent in a statement that the 
veteran's present shoulder condition was concurrent with the 
actual injury that the veteran had incurred in the military.  
The veteran also indicated that he had been referred to an 
orthopedic surgeon, Jessica Firsthorn, who the veteran claims 
also authored a statement as to the etiology of his shoulder 
condition.

Unfortunately, a review of the veteran's claims folder failed 
to uncover any medical opinion of record regarding the 
etiology of the veteran's shoulder condition.  Although there 
was a copy of an orthopedic referral from Dr. Eissler dated 
January 2005, the file contains no records from this 
orthopedic consultation, presumably with Dr. Firsthorn.  
Additionally, while the file contains a December 1998 
statement from Dr. Eissler that the veteran has chronic 
shoulder pain and presumably a rotator cuff injury, this 
statement falls well short of the medical opinion described 
by the veteran in his testimony.   

He also testified that he received treatment at the VA 
Medical Center in Washington, DC, from 1993 until 1994 or 
1995 for complaints concerning his right arm.  These records 
are not in the file.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for additional VA medical records must be made since 
it appears the evidence is not currently complete.  

The Board also concludes an additional medical examination 
must be done.  Although it is clear that the veteran has 
sustained post-service injuries to the right shoulder, it is 
equally clear that he sustained an injury to the shoulder 
during service.  The VA examination in 2001 did not include 
an opinion as to the relationship, if any, between the 
veteran's current right shoulder disorder(s) and the in-
service injury.  Dr. Eissler indicates that the veteran was 
in an auto accident in 1992 with right shoulder injury and 
has had chronic shoulder pain since.  This statement, along 
with the fact that the veteran's service medical records 
document a right shoulder injury, is enough to warrant 
providing the veteran an examination.

Therefore, in an effort to fully assist the veteran in 
substantiating his claim, the Board finds that a remand is 
necessary to further develop the medical record.  As such, 
this matter is REMANDED to the RO via the AMC for the 
following action:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the veteran's complete medical 
records from the VA Medical Center in 
Washington, DC, for all treatment from 
1993 to 1995.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Dr. Firsthorn and 
Dr. Eissler at Kaiser Permanente.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

4.  After obtaining the above-referenced 
medical records, to the extent available, 
schedule the veteran for appropriate VA 
examination concerning his right 
shoulder.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
any of the veteran's current right 
shoulder disorders is at least as likely 
as not (i.e., at least a 50 percent 
probability) related to the right 
shoulder injury incurred in 1992 during 
his active service.  In providing this 
opinion, the examiner should discuss the 
significance, if any, of the post-service 
right shoulder injuries and surgery.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


